FILED
                                                     United States Court of Appeals
                        UNITED STATES COURT OF APPEALS       Tenth Circuit

                                       TENTH CIRCUIT                             February 2, 2018

                                                                               Elisabeth A. Shumaker
                                                                                   Clerk of Court
 TIMOTHY NEAL McKINLEY,

                  Petitioner - Appellant,
                                                                 No. 17-6097
 v.                                                       (D.C. No. 5:16-CV-00126-R)
                                                                 (W.D. Okla.)
 TRACY McCOLLUM, Warden,

                  Respondent - Appellee.


             ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before PHILLIPS, McKAY, and McHUGH, Circuit Judges.


          Petitioner, a pro se state prisoner, seeks a certificate of appealability to appeal the

district court’s denial of his § 2254 petition. 28 U.S.C. § 2253(c)(1). In his habeas

petition, Petitioner raised numerous issues relating to the sufficiency of the evidence, the

representation he received at trial and on appeal, and several allegedly prejudicial

evidentiary determinations. The district court’s twelve-page order, which adopted much

of the magistrate judge’s thirty-five-page second supplemental report and

recommendation, considered each of the asserted issues and determined that Petitioner

was not entitled to federal habeas relief on any of these grounds.


      *
       This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       To obtain a certificate of appealability, Petitioner must make “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). In order to meet

this burden, he must demonstrate “that reasonable jurists could debate whether (or, for

that matter, agree that) the petition should have been resolved in a different manner or

that the issues presented were adequate to deserve encouragement to proceed further.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks omitted).

       After carefully reviewing Petitioner’s brief, the district court’s disposition, the

magistrate judge’s report and recommendation, and the record on appeal, including the

transcripts, rulings, and other records from the state court proceedings, we see no error in

the district court’s exhaustive order, to which we have nothing to add. We accordingly

conclude that reasonable jurists would not debate the district court’s denial of Petitioner’s

claims. For substantially the reasons given by the district court and magistrate judge, we

DENY Petitioner’s request for a certificate of appealability and DISMISS the appeal.

We GRANT Petitioner’s motion to proceed in forma pauperis.

                                                   Entered for the Court



                                                   Monroe G. McKay
                                                   Circuit Judge




                                              2